IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
GREGG ROBERT LUEDDE §
(BOP Register No. 22686-0778), §
Petitioner,
V. No. 3:20-cv-223-S
K. ZOOK, Warden, FCI Seagoville,
Respondent. ;

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a
recommendation in this case, Objections were filed by Petitioner [ECF Nos. 5, 6]. The
District Court reviewed de novo those portions of the proposed findings, conclusions,
and recommendation to which cbjection was made, and reviewed the remaining
proposed findings, conclusions, and recommendation for plain error. Finding no
error, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

SO ORDERED.

SIGNED March 31, 2020.

 

 

UNITED STATES DISTRICT JUDGE

 
